Exhibit Contact: James H. Foglesong Chief Financial Officer Phone: (219) 873-2608 Fax: (219) 874-9280 Date:November 26, 2008 FOR IMMEDIATE RELEASE Horizon Bancorp Receives Preliminary Approval to Participate in U.S. Treasury Capital Purchase Program Michigan City, Indiana (NASDAQ-GM: HBNC) – Horizon Bancorp today announced that it has received preliminary approval from the U.S. Department of the Treasury for the investment of $25 million in Horizon as part of the Treasury’s recently announced Capital Purchase Program. The preliminary approval is subject to standard conditions and the execution of definitive agreements. Craig M.
